                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MOHAMMAD HAIDER AGHA HASAN,                         CASE NO. 19-cv-05800-YGR
                                   9                     Plaintiff,                          ORDER DENYING IN FORMA PAUPERIS
                                                                                             APPLICATION; DISMISSING ACTION
                                  10               vs.                                       WITHOUT PREJUDICE AND WITH LEAVE
                                                                                             TO AMEND; DENYING ECF FILING; AND
                                  11     KIM WARDLAW, ET AL.,                                DENYING MOTION FOR FINANCIAL
                                                                                             DISCLOSURES OR TO HOLD ACTION IN
                                  12                     Defendants.                         ABEYANCE
Northern District of California
 United States District Court




                                  13                                                         Re: Dkt. Nos. 2, 4, 7

                                  14          Presently before the Court are the motions of plaintiff Mohammad Haider Agha Hasan
                                  15   (“Hasan”) for leave to proceed in forma pauperis, for permission for electronic case filing, and to
                                  16   compel disclosure of judge’s financial interests. (Dkt. Nos. 2, 4, 7.) The motions are all DENIED
                                  17   for the reasons stated herein.
                                  18          1.          Denial of In Forma Pauperis Status and Dismissal Pursuant to
                                                          28 U.S.C. section 1915(e)(2)(B)
                                  19
                                              The Court DENIES Hasan’s motion to proceed in forma pauperis. The application
                                  20
                                       submitted by Hasan, signed and dated July 11, 2018, but filed September 17, 2019, does not
                                  21
                                       provide sufficient information concerning his present financial circumstances. While the
                                  22
                                       information stated therein would indicate that Hasan’s assets and income were insufficient to
                                  23
                                       enable him to pay the filing fee at the time of its making, the fact that the declaration appears to
                                  24
                                       have been made more than one year prior to the filing of his complaint herein does not permit the
                                  25
                                       Court to make a finding that he presently cannot do so.
                                  26
                                              Further, the Court is under a continuing duty to dismiss an action that is: “(i) is frivolous or
                                  27
                                       malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief
                                  28
                                   1   against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). “[S]ection

                                   2   1915(e) not only permits but requires a district court to dismiss an in forma pauperis complaint

                                   3   that fails to state a claim.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc). Here,

                                   4   Hasan’s complaint incorporates several pages of quotations from a multitude of sources, including

                                   5   various opinions of the United States Supreme Court, the Declaration of Independence,

                                   6   administrative decisions, a federal statute, legal treatises, and other works. The complaint then

                                   7   states a declaration of Hasan’s belief that he has meritorious claims against defendant Ninth

                                   8   Circuit Court of Appeal Judges Kim Wardlaw, Jacqueline Nguyen, and Andrew Hurwitz,1 and

                                   9   asserting that the complaint is not required to state a basis for avoiding dismissal due to judicial

                                  10   immunity. (Complaint at 6.) The only allegations in the “Statement of Facts” portion of the

                                  11   complaint are allegations that: “1. Judges Wardlaw, Nguyen, and Hu[r]witz injured Mr. Hasan[;

                                  12   and] 2. Mr. Hasan suffered from the injuries inflicted upon him by the three Judges.” (Id. at 10.)
Northern District of California
 United States District Court




                                  13   The “Causes of Action” portion of the Complaint states:

                                  14          1. United States Constitution
                                                      a. Facts 1 and 2
                                  15          2. United States Code
                                                      a. Facts 1 and 2
                                  16          3. Common Law
                                                      a. Facts 1 and 2
                                  17

                                  18   (Id.) These allegations are insufficient to state any claim against these defendants.

                                  19          Further, as anticipated by Hasan, the judges named as defendants are all immune from suit.

                                  20   Judges are absolutely immune from civil liability for their judicial acts. See Mullis v. U.S. Bankr.

                                  21   Court for Dist. of Nevada, 828 F.2d 1385, 1388 (9th Cir. 1987) (citing Bradley v. Fisher, 80 U.S.

                                  22   (13 Wall.) 335, 347 (1872) and Pierson v. Ray, 386 U.S. 547 (1967)); see also Stump v. Sparkman,

                                  23   35 U.S. 349, 356–57 (1978) (judges are not “deprived of immunity because the action [they] took

                                  24   [were] in error, [were] done maliciously, or in excess of [their] authority”) (quotations and citation

                                  25
                                              1
                                  26             Judges Wardlaw, Nguyen, and Hurwitz issued the Ninth Circuit Court of Appeal’s
                                       September 16, 2019 Order dismissing appeal 19-16722, Mohammad Haider Agha Hasan v. Jeffrey
                                  27   S. White. That appeal sought to challenge the August 15, 2019 Order in Northern District Cases
                                       19-cv-3979 JST, Mohammad Haider Agha Hasan v. Jeffrey S. White, dismissing his complaint
                                  28   with leave to amend, which the Ninth Circuit determined was not a final or appealable order. (See
                                       Dkt. No. 18 in Hasan v. White, 19-cv-3979 JST.)
                                                                                       2
                                   1   omitted); Mireles v. Waco, 502 U.S. 9, 11 (1991) (judges’ immunity from suit cannot be overcome

                                   2   by allegations of bad faith or malice). Such absolute immunity serves a number of functions

                                   3   including “protecting the finality of judgments[,] . . . discouraging inappropriate collateral

                                   4   attacks[,] . . . [and] protect[ing] judicial independence by insulating judges from vexatious actions

                                   5   prosecuted by disgruntled litigants.” Forrester v. White, 484 U.S. 219, 225 (1988). To determine

                                   6   whether absolute judicial immunity applies, the allegations of the complaint must be clear enough

                                   7   to ascertain whether the acts complained of were undertaken in the judge’s role of resolving and

                                   8   adjudicating issues, rather than the administrative, legislative, or executive functions that a judge

                                   9   may sometimes perform. Cf. id. at 230 (judge not entitled to absolute immunity for his decisions

                                  10   to demote and discharge court employee).

                                  11          Based upon the foregoing, the complaint is DISMISSED WITH LEAVE TO AMEND. Hasan

                                  12   shall file any amended complaint and amended application to proceed in forma pauperis no later
Northern District of California
 United States District Court




                                  13   than November 22, 2019. Failure to file an amended complaint by that date will be deemed an

                                  14   admission that no claim can be asserted and may result in a final dismissal of the action without

                                  15   further notice.

                                  16          2.         ECF Filing

                                  17          The motion for electronic case filing (Dkt. No. 4) is DENIED.

                                  18          3.         Financial Disclosures of Judge

                                  19          Hasan also moves for the Court to order the undersigned to provide a copy of her Financial

                                  20   Disclosure Documents filed pursuant to 5 U.S.C. App. 4 § 101 et seq. for each year she has

                                  21   submitted them or, alternatively, to “hold proceedings in abeyance” until the Administrative

                                  22   Office (“AO”) of the Federal Courts fulfills his request for such documents. (Dkt. No. 7.) Hasan

                                  23   indicates that he has contacted the AO and requested copies of the undersigned’s financial

                                  24   disclosures for all years on file, and that fulfillment of the request would take 3-6 months. (Id. at

                                  25   20.)

                                  26          The motion is DENIED. The Court agrees that litigants are entitled to obtain financial

                                  27   disclosure documents in order to ascertain whether an assigned judge may have financial conflicts

                                  28   of interest. Hasan has made such a request as of September 18, 2019, according to his motion.
                                                                                          3
                                   1   (Id. at 19-22.) Such a request is the appropriate procedural channel for obtaining the disclosures.

                                   2          No stay or abeyance of the instant action is warranted while Hasan awaits fulfillment of his

                                   3   request. Hasan has stated no claim against defendants, nor any basis for avoiding dismissal of his

                                   4   complaint on the grounds of judicial immunity. Because the only parties named in Hasan’s

                                   5   complaint are judicial officers, and no controversy has been stated against them, the action herein

                                   6   presents no possibility of a “financial interest in the subject matter in controversy or in a party to

                                   7   the proceeding, or any other interest that could be substantially affected by the outcome of the

                                   8   proceeding.” 28 U.S.C. § 455(b)(4).

                                   9          This terminates Docket Nos. 2, 4, and 7.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 28, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  12
Northern District of California




                                                                                              UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
